United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Richmond, VA, Employer
__________________________________________
Appearances:
Theresa Nicole Ferguson, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1553
Issued: September 27, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application postmarked June 15, 2011, appellant filed for review of a December 17,
2010 merit decision in which an Office of Workers’ Compensation Programs’ (OWCP) hearing
representative finalized a preliminary overpayment determination dated April 6, 2010. The
Board docketed the appeal as No. 11-1553. Appellant submitted a timely request for oral
argument and arguments she believed merited consideration by the Board.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board. In the present appeal, appellant’s request was timely filed and a need for
oral argument was advanced.
On January 9, 1988 appellant sustained an injury to her right leg that was accepted for leg
sprain and osteoarthrosis. She was placed on the period compensation rolls at the augmented
rate. Appellant’s husband died on September 2, 2004 and she informed OWCP of his death at
that time. On April 10, 2010 OWCP issued a preliminary determination, finding appellant at
fault in the creation of an overpayment of $8,083.40 because she received compensation at the
augmented rate for the period September 3, 2004 through August 8, 2008, after the death of her
dependent husband. By decision dated December 17, 2010, an OWCP hearing representative

finalized the preliminary determination. She found that as appellant was at fault she was not
entitled to waiver, and set a repayment schedule at the rate of $73.00 each compensation period.1
In support of the request for oral argument, appellant stated that she had limited financial
means and would like to explain her situation in person. The Board, in its discretion, grants oral
argument.
IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-1553 be granted.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

OWCP had previously issued a preliminary determination on September 12, 2008 in which it found that
appellant was without fault in the creation of the overpayment. By decision dated June 24, 2009, an OWCP hearing
representative set aside the preliminary determination and remanded the case to OWCP to review the September 12,
2008 preliminary decision on the issue of fault and issue a de novo preliminary determination.

2

